Citation Nr: 0033917	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  90-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left shoulder disability.



REPRESENTATION

Appellant represented by:	Thomas H. Bannigan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1984.  She has reported unverified periods of active 
and/or inactive duty training from December 1984 to May 1985, 
and from August 1985 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
August 1990, the Board issued a decision denying the claim 
for service connection for cervical spine disability.  The 
veteran appealed this decision, and in April 1992 the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) vacated the Board's August 1990 decision 
and remanded the case.  The Board remanded the veteran's 
claim in August 1992 and March 1996 for further development.  
In June 1999 the Board again remanded the veteran's cervical 
spine claim, with additional inextricably intertwined issues, 
in order that the veteran could be afforded a newly requested 
hearing.  At the hearing the veteran submitted additional 
evidence without a waiver of review by the RO.  In December 
1999 the Board remanded the veteran's claims for review of 
the newly submitted evidence.  RO review has been 
accomplished and the veteran's claims are now ready for 
review by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  A cervical spine disability was not manifested during 
service, and the veteran is not shown to have a current 
cervical spine disability that is related to service.

3.  A thoracic spine disability was not manifested during 
service, and the veteran has not been shown to have a current 
thoracic spine disability that is related to service.

4.  An unappealed RO determination in December 1989 denied 
the veteran's claim for entitlement to service connection for 
a left shoulder disability.

5.  Evidence received since the December 1989 RO decision 
denying service connection for a left shoulder disability is 
cumulative or redundant of evidence previously of record or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §  1131 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).

2.  A chronic thoracic spine disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303. 

3.  New and material evidence to reopen the veteran's claim 
for service connection for a left shoulder disability has not 
been received.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

On her report of medical history completed in October 1984, 
the veteran indicated that she had mild muscle spasms of the 
left shoulder.  No left shoulder, neck, or thoracic spine 
abnormality was identified on physical examination at that 
time.  Additional service medical records were received in 
July 1998.  These records indicate that in September 1983 the 
veteran reported she had had left-sided neck pain the 
previous week, but was now having no pain.  She reported that 
she been treated for a stiff neck before.  The examiner noted 
no pertinent abnormality on physical examination.  The 
assessment was that the neck condition had resolved.  The 
examiner recommended aspirin and local heat for acute 
episodes.  The remainder of the veteran's service medical 
records reveal no complaints or abnormal findings related to 
the veteran's left shoulder, cervical spine or thoracic 
spine.  

The veteran was seen by a private chiropractor, Bernard B. 
Matthews, D.C., in January 1987.  The veteran complained of 
pain in the left shoulder, neck and across the top of her 
back ever since an injury in service in 1983.  Dr. Mathews 
noted that the veteran had left shoulder bursitis.

The veteran was treated at the Henry Ford Hospital emergency 
room in May 1987 complaining of intermittent left neck and 
shoulder pain and spasms.  The diagnosis was myofascial left 
shoulder and back pain.

On VA examination in August 1987 the veteran complained of 
neck and upper shoulder pain, muscle spasms, weak left arm, 
and stiff neck.  Objective examination revealed no 
abnormality of the neck, back or left shoulder.  X-rays of 
the cervical and dorsal spines were negative.  The diagnosis 
was history of cervical and thoracic strain.

The veteran was treated by a Dr. Mogil in August 1987 for 
muscle spasm of the trapezius.

VA outpatient records dated in August 1987 reveal complaints 
of muscle spasm of the upper back.  The veteran reported that 
she had had pain in the scapular area sometimes radiating to 
both upper extremities since 1981.  The impression was muscle 
spasm.  VA nerve conduction studies performed in November 
1987 were normal.  

The veteran was treated by a chiropractor, Dr. Glass, from 
December 1988 to May 1989.  The veteran complained of pain in 
the upper back, shoulder and neck.  The records of this 
treatment contain no diagnoses or findings made by Dr. Glass.

The veteran appeared before a hearing officer at the RO in 
March 1989.  The veteran testified that she developed muscle 
spasm of the shoulder and a stiff neck on the left side after 
marching while carrying a rucksack on her back.  The veteran 
stated that she had not had any difficulty with her neck or 
left shoulder prior to joining the Army.  Following the 
march, the veteran reportedly went to the base hospital for 
treatment.  She stated that she was put on profile due to her 
neck and shoulder problems.  The veteran testified that she 
continued to receive treatment for her back, neck and left 
shoulder problems during service.  The veteran stated that 
her neck and shoulder conditions hurt often from discharge 
from service until she was first seen after service by Dr. 
Matthews in January 1987.  She reportedly had not sought 
medical treatment during the intervening time because she had 
just had a baby.

On VA examinations in November 1989 the veteran complained of 
pain in the left upper shoulder and neck.  Neurological 
examination revealed no objective abnormalities.  The 
neurological examiner diagnosed history of cervical spine 
syndrome.  The veteran was given an EMG, of the upper 
extremities.  The examiner noted that the veteran did not 
give good effort on parts of the test.  The impression was 
normal EMG except for decrease in number of motor units.  The 
veteran was examined by a VA physical therapist who found the 
veteran to have from 15 to 20 percent loss of strength of the 
left shoulder.  A VA orthopedic examiner indicated that X-
rays of the left shoulder were normal.  The orthopedic 
examiner diagnosed a normal cervical spine, a normal left 
shoulder, and normal scapular and thoracic spine areas.

Records from St. Joseph Hospital dated in October 1990 reveal 
a diagnosis of thoracic muscle strain.

In April 1992 a lay statement was received from one of the 
veteran's roommates in service.  The affiant stated that 
during training the veteran injured her back due to road 
marching and training.

The veteran appeared at a hearing before an undersigned 
Veterans Law Judge at the RO in September 1993.  She 
testified that she injured her left shoulder, neck and upper 
back in February 1983.  She reportedly had been on a march 
with a heavy backpack which was not adjusted correctly.  The 
veteran asserted that she had had pain in the left shoulder, 
neck and upper back ever since.  She testified that she 
received treatment for her pain following the march at an 
emergency room.  The veteran stated that she was held over in 
basic training due to her back injury.  The veteran testified 
that she received medical treatment for her back for the 
remainder of her service at all the locations where she was 
stationed.  She reported treatment at an emergency room, at 
treatment centers and with physical therapy.  The veteran 
reported that she continued to have back, neck and left 
shoulder problems after discharge.  She indicated her first 
post service medical treatment for her neck and back was with 
Dr. Bernard Matthews.  The veteran testified that she had 
examined the service medical records in her claims file and 
that they were incomplete.  

The veteran appeared before an undersigned Veterans Law Judge 
at the RO in November 1999.  The veteran's representative 
stated that despite all the attempts by VA to obtain all of 
the veteran's service medical records, the records of the 
frequent treatment the veteran received for her back in 
service had still not been found.  The veteran testified that 
she injured her upper back and neck after carrying a heavy 
backpack that was not fitted to her back properly.  The 
veteran stated that she was treated at the base hospital 
emergency room and placed on a profile.  The veteran reported 
that her first medical treatment following service for her 
back, neck and left shoulder had been from Dr. Matthews, a 
chiropractor.  She stated that she entered the Reserves as 
soon as she was discharged from service, but she did not 
undergo any routine examinations while in the Reserves.  The 
veteran reported that she had tried working for a nursing 
home, the United States Post Office and at a factory since 
1993, but had not been able to continue at the jobs due to 
back and neck pain.

In December 1999 the veteran submitted a letter from her 
parents.  Her parents stated that ever since the veteran left 
the Army they had been taking care of her due to an arm, neck 
and upper back injury.  It was observed their daughter's 
condition had not improved since she came home from the 
service.

The record reveals that many attempts have been made by the 
RO to obtain any additional service medical records using 
both the veteran's married name and her maiden name.  It 
appears that all service medical records that are obtainable 
have been obtained.

I.  Cervical Spine Disability

The service medical records do indicate that the veteran 
complained of neck pain on one occasion.  At that time she 
reported having experienced a stiff neck in the past.  
However, the military examiner indicated that the veteran's 
neck problem was acute in nature.  The service medical 
records contain no indication that the veteran experienced a 
chronic cervical spine disability during service.  The post 
service medical records reveal no complaints of neck pain 
until January 1987 when the veteran visited the chiropractor, 
Dr. Matthews.  While the private medical records dated from 
January 1987 reveal complaints of neck pain and muscle spasm, 
none of these records contain a diagnosis of a current 
chronic cervical spine disability.  All post service X-rays 
of the cervical spine have been normal.  Furthermore VA 
examinations in August 1987 and November 1989 revealed the 
veteran to have a normal cervical spine.  While the veteran, 
her parents, and the veteran's roommate in service have all 
indicated their belief that the veteran injured her neck in 
service, as laypersons they are not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The medical evidence of record establishes that the 
veteran does not currently have a chronic cervical spine 
disability.  Accordingly, service connection for a cervical 
spine disability is not warranted.

II.  Thoracic Spine Disability

The service medical records do not show that the veteran ever 
experienced a disability of the thoracic spine.  The first 
complaints of upper back pain of record were made in January 
1987 when the veteran visited Dr. Matthews.  All the post 
service x-rays of the veteran's thoracic spine have been 
normal.  On VA examination in August 1987 only a history of 
thoracic strain was noted.  None of the post service medical 
records reveal a diagnosis of a current chronic thoracic 
spine disability.  The August 1987 and November 1989 VA 
examinations revealed the veteran's thoracic spine to be 
normal.  While the veteran, her parents, and the veteran's 
roommate in service have all indicated their belief that the 
veteran injured her upper back in service, as laypersons they 
are not competent to render a medical opinion.  See Espiritu.  
Since the medical evidence establishes that the veteran does 
not have a current chronic thoracic spine disability, service 
connection for a thoracic spine disability is not warranted.

III.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Left Shoulder Disability

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran's claim for service connection for a left 
shoulder disability was originally denied on the merits by an 
unappealed RO determination in December 1989.  The RO 
determined that the veteran did not have a current left 
shoulder disability.  The veteran was informed of the denial 
and she did not appeal within one year of notice of that 
decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105 (West 1991).

The evidence pertinent to the issue of service connection for 
a left shoulder disability which was of record at the time of 
the December 1989 rating decision included some of the 
veteran's service medical records, including the October 1984 
report of medical history in which the veteran reported mild 
muscle spasms of the left shoulder.  

Also of record were the treatment records from Dr. Matthew, 
Dr. Glass and from the Henry Ford Hospital, all showing 
complaints of left shoulder pain.

The VA examination reports of August 1987 and November 1989 
were also of record prior to the December 1989 rating 
decision.  As noted above the VA physicians in August 1987 
and November 1989 found no disability of the veteran's left 
shoulder.  A VA physical therapist did find the veteran to 
have weakness of the left shoulder on examination in November 
1989 but made no diagnosis and did not relate the weakness to 
the veteran's service.

Also of record was the veteran's hearing testimony before a 
hearing officer in March 1989 and the statement of the 
veteran's roommate in service, which made no reference to the 
veteran's shoulder.

The evidence received since the December 1989 rating action 
includes service medical records which do not refer to the 
veteran's left shoulder.  

August 1987 medical records received from Dr. Mogil after the 
December 1989 rating action show treatment for spasms of the 
trapezius muscles.  

October 1990 medical records from St. Joseph's Hospital show 
treatment for back strain.    

The letter from the veteran's parents and the veteran's 
testimony before the Veterans Law Judges in September 1993 
and November 1999 were included in the veteran's record after 
the December 1989 rating action.

The evidence newly submitted since the December 1989 rating 
decision includes the veteran's complaints of left shoulder 
pain.  However, these newly submitted records do not provide 
any medical evidence indicating that the veteran has a 
current chronic left shoulder disability that is related to 
service.  While the statement of the veteran's parents and 
the testimony of the veteran assert that the veteran has a 
left shoulder disability due to service, as noted before, 
they are laypersons and are not competent to render a medical 
opinion.  Espiritu.  The newly submitted evidence is 
cumulative in nature and is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Consequently, the newly submitted evidence 
is not material to the veteran's claim.  Since new and 
material evidence has not been submitted subsequent to the 
December 1989 RO decision, reopening of the claim for service 
connection for a left shoulder disability is not warranted.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for thoracic spine 
disability is denied.


New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a left 
shoulder disability is denied.



_________________________			
	_______________________
    ROBERT E. SULLIVAN				     SHANE A. DURKIN
       Veterans Law Judge			      Veterans Law 
Judge
 Board of Veterans' Appeals			 Board of Veterans' 
Appeals



		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals



 


